UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . Commission File No. 000-24537 DYAX CORP. (Exact Name of Registrant as Specified in its Charter) Delaware 04-3053198 (State of Incorporation) (I.R.S. Employer Identification Number) 55 Network Drive, Burlington, MA 01803 (Address of Principal Executive Offices) (617) 225-2500 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on it corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "accelerated filer", "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES o NO x Number of shares outstanding of Dyax Corp.’s Common Stock, par value $0.01, as of October 18, 2012:99,195,806 DYAX CORP. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1 - Financial Statements Consolidated Balance Sheets (Unaudited) as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the three and nine months ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 - Controls and Procedures 38 PART II OTHER INFORMATION 38 Item 1A - Risk Factors 38 Item 5 Other Information 58 Item 6 - Exhibits 59 Signatures 60 Exhibit Index 61 2 PART I – FINANCIAL INFORMATION Item 1 – FINANCIAL STATEMENTS Dyax Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, (In thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of $45 and $115 at September 30, 2012 and December 31, 2011, respectively Inventory Current portion of restricted cash — Other current assets Total current assets Fixed assets, net Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Current portion of deferred revenue Current portion of long-term obligations Other current liabilities — Total current liabilities Deferred revenue Notes payable Long-term obligations — Deferred rent and other long-term liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.01 par value; 1,000,000 shares authorized; 0 shares issued and outstanding — — Common stock, $0.01 par value; 200,000,000 shares authorized; 99,140,550 and 98,798,065 shares issued and outstanding at September 30, 2012 and December31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 6 7 Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 3 Dyax Corp. and Subsidiaries Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except share and per share data) Revenues: Product sales, net $ Development and license fee revenues Total revenues, net Costs and expenses: Cost of product sales Research and development expenses Selling, general and administrative expenses Restructuring costs — — — Total costs and expenses Income (loss) from operations ) Other income (expense): Interest income 5 22 Interest and other expenses ) Total other expense ) Net loss ) Other comprehensive income (loss): Unrealized gain (loss) on investments 4 ) (1 ) ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 Dyax Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of purchased premium/discount 49 Depreciation and amortization of fixed assets and intangible assets Non-cash interest expense Compensation expenses associated with stock-based compensation plans Provision for doubtful accounts ) 10 Gain on sale of fixed assets ) — Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets Inventory ) ) Other long-term assets ) Accounts payable and accrued expenses ) ) Deferred revenue ) ) Long-term deferred rent ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of investments ) ) Proceeds from maturity of investments Purchase of fixed assets ) ) Restricted cash ) Proceeds from sale of fixed assets — Net cash provided by investing activities Cash flows from financing activities: Net proceeds from sale of common stock — Repayment of long-term obligations ) ) Proceeds from long-term obligations — Proceeds from the issuance of common stock under employee stock purchase plan and exercise of stock options Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 5 DYAX CORP. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. BUSINESS OVERVIEW Dyax Corp. (Dyax or the Company) is a biopharmaceutical company with two business elements: ● Angioedema Franchise The principal focus of the Company's efforts is to identify, develop and commercialize treatments for angioedemas that are identified as plasma kallikrein (bradykinin) mediated (PKM), including hereditary angioedema (HAE) and idiopathic angioedema. The Company developed KALBITOR® (ecallantide) on its own and since February 2010, the Company has been selling it in the United States for the treatment of acute attacks of HAE.Outside of the United States, the Company has established partnerships to obtain regulatory approval for and to commercialize KALBITOR in certain markets and is evaluating opportunities in others. The Company is expanding its franchise for the treatment of angioedemas in the following ways: ●
